There is only one main point in this case, viz.: What estate is given by this devise: I devise my house to Ann, my wife, to dispose at her pleasure,and to give it to one of my sons, to which she pleases? And I conceive the wife has here an interest, an estate for life, a trust, and an authority to dispose of it to one of the sons in fee; either by suffering it to descend
to the eldest, or by giving it to any other son, as if there was a feoffment. Dyer says that a will is like an act of Parliament; the testator is the lawmaker, the devise is the law, and the Judges the expositors. There is a rule laid down in Pownd's case, in Plowden and Dyer, 357, that a will ought to be expounded in such a manner that all the words of it may stand if possible. My exposition *Page 657 
tallies with this rule. 41 Eliz., Pigot's case: one devised that the executors of his will should have the letting of his lands, during the minority of his heir, and it was resolved they had only an authority, and could not make a lease to try the title. Dyer, 136.